Citation Nr: 1526005	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  09-02 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Larry Schuh, Agent


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from February 19, 1979 to May 13, 1979.  He also had other periods of service in the Oklahoma National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2007 and July 2012 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In his January 2009 substantive appeal (VA Form 9), the appellant requested a Board hearing before a Veterans Law Judge sitting at the Washington, D.C.  Thereafter, in a January 2013 substantive appeal, the appellant's attorney indicated the appellant wished to withdraw his request for a Board hearing.  Therefore, the Board finds that the appellant has withdrawn his request for a Board hearing.  38 C.F.R. § 20.704(e) (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the appellant's claims.  A review of the Virtual VA file does not reveal any additional documents pertinent to the present appeals.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus and a lumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the appellant has asserted having PTSD that was caused or aggravated by his service, the pertinent medical evidence indicates that the appellant does not currently have PTSD or any other psychiatric disorder.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 101(24), 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R         §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2006 letter, sent prior to the initial unfavorable decision issued in January 2007, advised the appellant of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the appellant's service treatment records, service personnel records and various post-service private treatment records have been obtained and considered.  A June 2012 response from the Oklahoma Department of Corrections indicates that this facility had no treatment records for the appellant has they had been destroyed.  The Board notes, however, that such treatment records dated from September 1999 to May 2006 are contained in the record.  The appellant has not identified any additional, outstanding records that have not been requested or obtained.  

The Board notes the appellant's argument that VA has not satisfied its duty to assist for this claim as VA had not interviewed specific witnesses of his purported non-combat stressor.  The Board also notes that service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  As discussed below, the record does not establish that the appellant has currently diagnosed PTSD or any other psychiatric disorder.  Additional development to verify the appellant's purported non-combat stressor is not required in the absence of a current disability.  This argument is therefore without merit.

The Board notes that no examination was conducted in this case nor is one warranted in conjunction with the claim for service connection for PTSD.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a appellant's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the appellant's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the appellant's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board finds that a VA examination and/or opinion is not necessary with respect to the claim decided herein as the appellant does not have a current diagnosis related to a PTSD, or any lay or clinical report or documentation of symptoms indicative of a currently manifested PTSD.   Moreover, the medical evidence of record is unremarkable for any present complaints, treatment, or diagnoses referable to the claimed disability.   Therefore, as there is no evidence of a current diagnosis or persistent or recurrent symptoms of the claimed disability, the Board finds that an examination and opinion are not warranted.   See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159 (c)(4); McLendon, supra; Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (discussing the circumstances when a VA examination and opinion are required). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

II.  Service Connection 

The appellant contends that he suffers from PTSD as a result of stressful experiences during service, specifically being called to active duty on two occasions and participated drills in which they prepared for deployment.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505; 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).   INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505; 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

If a chronic disease, such as psychosis, becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.").

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Service treatment records were negative for complaints, treatments or diagnoses related to PTSD.  An April 1979 examination found the appellant to be psychiatrically normal and was negative for any relevant abnormalities.

Post-service treatment records were also negative for complaints, treatments or diagnoses related to PTSD or any other psychiatric disorder.  Mental health chain screens dated in December 1998, April 1999 and October 1999 found no history of treatment for psychiatric difficulty and no current mental health needs were identified.

Here, the appellant has not demonstrated, fundamentally, that he has, or at any time pertinent to this claim has had, PTSD.  As noted, no diagnosis of PTSD is documented in the medical evidence of record.  Notably, neither the appellant nor his attorney have submitted or identified any medical evidence to indicate otherwise.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.   See 38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. §§ 3.303, 3.304.  Thus, where, as here, medical evidence indicates that, fundamentally, the appellant does not have-at, at no point pertinent to this appeal, has had-the disability for which service connection is sought, there can be no valid claim for service connection.

Finally, as for any direct assertions by the appellant and/or his attorney as to diagnosis or medical etiology, the Board finds that no such assertions provide persuasive evidence in support of the claim.  The medical matters of the diagnosis and etiology of PTSD or other psychiatric disorder is matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matters of the diagnosis and etiology of claimed PTSD or other psychiatric disorder is complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the appellant nor his attorney is shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion on either diagnosis or etiology in connection with this claim.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the claim for service connection PTSD must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports one or more required element(s) of the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 

ORDER

Service connection for PTSD is denied.


REMAND

The Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the appellant's claims for service connection for bilateral hearing loss, tinnitus and a lumbar spine disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that the presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, Veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id.; see also Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA. Smith, 24 Vet. App. at 48. 

A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened. See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Initially, the Board notes that the appellant is presently incarcerated and the Texas Department of Corrections lists his projected release date as October 2057.  VA's ability to provide assistance to incarcerated Veterans is limited by the circumstances of the appellant's incarceration.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  Nevertheless, VA adjudicators must "tailor their assistance to the peculiar circumstances of confinement.  [Incarcerated appellants] are entitled to the same care and consideration given to their fellow [appellants]."  Bolton, 8 Vet. App. at 191, quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

With regards to the claimed bilateral hearing loss and tinnitus, the appellant has alleged that his in-service noise exposure while serving in an artillery battery resulted in these disabilities.  He also alleges that a January 1979 back injury sustained while falling on ice resulted in his current lumbar spine disorder.  Service treatment records indicate that he was treated for low back pain after slipping on ice in January 1979 and that he subsequently complained of back pain in February 1979 and March 1979.  A December 1978 entrance examination, which was conducted several weeks before the January 1979 fall and February 1979 ACDUTRA period, found no relevant abnormalities.  An undated Army National Guard Retirement Credits Record indicates that the appellant was not on duty of any kind in January 1979.  In May 2012, the AOJ attempted to schedule the appellant for a VA audiology and spinal examination.  Notations on these examination reports indicate that the appellant was "denied due to security risk spoke to Ms. [redacted]."  It is unclear who Ms. [redacted] is and what steps were actually taken to schedule the appellant for VA examinations, including whether prison officials were contacted to determine the feasibility of examining the appellant.

The Board also notes that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 
Therefore, in light of Bolton and Wood, the AOJ should consult with prison officials in order to determine whether it is feasible for the appellant to attend a VA examination or have it conducted at the prison.  If neither is possible, the AOJ should request that a medical professional at the correctional facility perform the examination.  If the appellant remains incarcerated and a medical professional at the correctional facility is unwilling or unable to perform the examination, the AOJ should arrange for the appellant's claims file to be reviewed by an appropriate VA examiner so as to offer an etiological opinion.  

The Board notes that it is not clear from the current record whether the appellant receives current treatment for any disability.  As such, the AOJ should contact the appellant to obtain appropriate authorization so that any such treatment records can be obtained.    

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the appellant a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional VA or non-VA treatment records pertinent to the claims on appeal.  Specifically request that the appellant provide, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After completing the above development and all outstanding records have been associated with the record, schedule the appellant for an appropriate examination so as to determine the nature and etiology of his claimed lumbar spine disorder.

As the appellant is incarcerated, the AOJ should consult with prison officials in order to determine whether it is feasible for the appellant to attend a VA examination or have it conducted at the prison.  If neither is possible, the AOJ should request that a medical professional at the correctional facility perform the examination.  If the appellant remains incarcerated and a medical professional at the correctional facility is unwilling or unable to perform the examination, the AOJ should arrange for the appellant's claims file to be reviewed by an appropriate VA examiner so as to offer an etiological opinion.  The AOJ must document all efforts to afford the appellant a VA examination.

Following a review of the claims file, the examiner is asked to furnish an opinion with respect to the following questions:

a)  Did the appellant have any disorder related to his lumbar spine prior to his period of ACDUTRA (February 19, 1979 to May 13, 1979)?  The examiner should specifically comment on the January 6, 1979 private emergency room record documenting complaints of low back pain following a fall on ice.

b)  If so, is it at least as likely as not (i.e., 50 percent or greater probability) that the pre-existing lumbar spine disorder permanently increased in severity during service AND that such permanent increase in severity was beyond the natural progression of the disease?  The examiner should specifically comment on the February 1979 and March 1979 complaints of low back pain.

c) If a lumbar spine disorder that did not pre-exist the appellant's period of ACDUTRA (February 19, 1979 to May 13, 1979), is it at least as likely as not (i.e., 50 percent or greater probability) that any current lumbar spine disorder had its onset in or was related to this period of service?

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  After completing the above development and all outstanding records have been associated with the record, schedule the appellant for an appropriate examination so as to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus.

As the appellant is incarcerated, the AOJ should consult with prison officials in order to determine whether it is feasible for the appellant to attend a VA examination or have it conducted at the prison.  If neither is possible, the AOJ should request that a medical professional at the correctional facility perform the examination.  If the appellant remains incarcerated and a medical professional at the correctional facility is unwilling or unable to perform the examination, the AOJ should arrange for the appellant's claims file to be reviewed by an appropriate VA examiner so as to offer an etiological opinion.  The AOJ must document all efforts to afford the appellant a VA examination.

Following a review of the claims file, the reviewing examiner is requested to opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the bilateral hearing loss and/or tinnitus had its onset in or was otherwise incurred in service, to include any period of ACDUTRA.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the appellant and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


